  Case 18-25954       Doc 32   Filed 12/19/18 Entered 12/19/18 14:56:47               Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:      18-25954
TRACIE EASTER                                )
                                             )                Chapter: 13
                                             )
                                                              Honorable Jack Schmetterer
                                             )
                                             )
               Debtor(s)                     )

                        ORDER GRANTING MOTION TO INCUR DEBT

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

   It is hereby ORDERED that:

  1) Debtor's request to shorten the notice requirement is granted.

   2) The Debtor is granted leave to obtain financing for $17,434.94, at an annual percentage rate of up
to 21.45% for a 2015 Nissan Altima or similar vehicle.




                                                          Enter:


                                                                      Honorable Jack B. Schmetterer
Dated: December 19, 2018                                              United States Bankruptcy Judge

 Prepared by:
 Michael R. Colter, II, A.R.D.C. #6304675
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
